UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-4493



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DOUGLAS CLEMMONS SILER,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
Chief District Judge. (CR-96-106)


Submitted:   August 19, 2005            Decided:   September 20, 2005


Before MICHAEL, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anne R. Littlejohn, LAW OFFICE OF ANNE R. LITTLEJOHN, Greensboro,
North Carolina, for Appellant. Robert Michael Hamilton, OFFICE OF
THE UNITED STATES ATTORNEY, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             In    1996        Douglas    Clemmons     Siler     was     sentenced   to

eighty-seven months of imprisonment and four years of supervised

release.     Siler began serving his term of supervised release on

December 7, 2001.            On April 14, 2004, he was arrested for violating

his supervised release.               At his hearing on the matter, Siler

admitted the violations and was sentenced to eleven months of

incarceration          and    thirty-seven    months       of   supervised      release

thereafter.       Siler’s counsel filed a timely notice of appeal and a

motion to withdraw as counsel.

             On appeal, Siler’s new counsel has filed a brief under

Anders v. California, 386 U.S. 738 (1967), alleging that there are

no meritorious issues on appeal, but raising one issue: whether

Siler received ineffective assistance of counsel in the district

court proceedings.            For the reasons that follow, we affirm.

             Claims of ineffective assistance of counsel are not

cognizable    on        direct    appeal     unless    the      record    conclusively

establishes ineffective assistance.                  United States v. Richardson,

195   F.3d   192,       198    (4th   Cir.   1999).        To   allow    for   adequate

development       of    the     record,    claims     of   ineffective      assistance

generally should be brought in a 28 U.S.C. § 2255 (2000) motion.

United States v. King, 119 F.3d 290, 295 (4th Cir. 1997).

             We find that Siler has failed to establish ineffective

assistance of counsel on direct appeal. In accordance with Anders,


                                           - 2 -
we have reviewed the entire record in this case and have found no

meritorious   issues   for   appeal.*     We   therefore   affirm   Siler’s

conviction and sentence.      This court requires that counsel inform

his client, in writing, of his right to petition the Supreme Court

of the United States for further review.          If the client requests

that a petition be filed, but counsel believes that such petition

would be frivolous, then counsel may move in this court for leave

to withdraw from representation.        Counsel’s motion must state that

a copy thereof was served on the client.          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                    AFFIRMED




     *
      Because the sentencing guidelines relating to revocation of
supervised release have always been advisory, see U.S. Sentencing
Guidelines Manual Ch. 7 Pt. A, the sentence in this appeal is not
impacted by the decision in United States v. Booker, 543 U.S. __,
125 S. Ct. 738 (2005).

                                  - 3 -